DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2022 has been entered.

Response to Amendment
As to the amendments and remarks, filed on 2/28/2022, the previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments. 

Claim Status
Claims 1, 3 and 4 are pending and being examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20110024309 A1; hereinafter "Lee"; already of record) in view of Shachar (US 20160238553 A1; hereinafter “Shachar”), and in further view of Diaz-Gonzalez et al (“Recent Advances in Electrochemical Enzyme Immunoassays”, 2005, Electroanalysis, 17, 21, pp 1901-1918; hereinafter “Diaz”; already of record).  
Regarding claim 1, Lee teaches an interdigitated microelectrode biosensor (Lee; Fig. 3 and 4; DNA hybridization chip) consisting of: 
	an insulating layer formed on a substrate (Lee; para [76]; Fig. 4; insulation layer 12); 
a first interdigitated microelectrode having a plurality of first protrusion electrodes (Lee; para [78]; Fig. 4; electrodes 20a) arranged in a comb-like shape (Lee; Fig. 3b) on a surface of the insulating layer formed on of the substrate (Lee; Fig. 4); 
	a second interdigitated microelectrode facing the first interdigitated microelectrode and having a plurality of second protrusion electrodes (Lee; para [78]; Fig. 4; electrodes 20b) arranged in a comb-like shape (Lee; Fig. 3b) on the surface of the insulating layer formed on the substrate in such a manner as to be interdigitated with the first protrusion electrodes of the first interdigitated microelectrode (Lee; Fig. 4);
	a connection molecular layer to immobilize the plurality of receptors (Lee; para [81]; the conductive polymer bound to DNA can be immobilized onto the surface of the metal electrode), 
wherein the first interdigitated microelectrode, the second interdigitated microelectrode are formed on the surface of the insulating layer (Lee; para [82]; Fig. 4), 
a plurality of receptors to react specifically with target biomolecules (Lee; para [42, 43]; Fig. 4; primers 12); 
wherein the first interdigitated microelectrode and the second interdigitated microelectrode comprise: 
a first interdigitated microelectrode pattern and a second interdigitated microelectrode pattern (Lee; Fig. 3b) formed by patterning (Lee; para [76]; Fig. 2) carried out by at least one of a photoresist, a polymer and a silicon structure on the insulating layer formed on the substrate (Lee; para [76]; Fig. 2, 4); and
wherein the first and second interdigitated microelectrodes are configured such that resistance and reactance between the first interdigitated microelectrode and the second interdigitated microelectrode increase in response to the target biomolecules binding specifically to the plurality of receptors (Lee; para [15, 49]; impedance value and/or a capacitance value are measured between electrodes;  Examiner notes the first and second interdigitated microelectrodes are capable of the resistance and reactance increases, Lee teaches that the impedance is a function of resistance and reactance (Lee; para [15]; Mathematical formula 1) and an increase in the resistance and reactance results in an increase in impedance)
a protection cap adapted to cover the insulating layer, the first interdigitated microelectrode, and the second interdigitated microelectrode (Lee; para [105]; Fig. 6; glass plate 30); and
an absorption prevention layer (Lee; para [108]; bovine serum albumin) coated on an inner wall of the protection cap (Lee; para [108]; injection opening 42, channels 44a, 44b and a discharge 48 are coated with bovine serum albumin).  It would have been obvious to one of ordinary skill in the art to coat the first and second interdigitated microelectrodes because the receptors are placed on the surface of the insulation layer as mentioned above in claim 1, and coating the microelectrodes minimizes the non-specific adsorption of hydrophobic components (Lee; para [108]). 
a polydimethylsiloxane chip (Lee; para [108]; Fig. 6; fluid controlling plate 40) configured to prevent non-specific binding to other materials except beta-amyloids (fluid controlling plate taught by Lee is capable of preventing specific materials from binding).
Lee does not teach the plurality of receptors directly immobilized on the surface of the insulating layer and arranged in a space between the first interdigitated microelectrode and the second interdigitated microelectrode wherein the target biomolecules do not electrically connect the first interdigitated and the second interdigitated microelectrode and the connection molecular layer directly formed on surface of the insulating layer and placed between the first interdigitated microelectrode and the second interdigitated microelectrode to immobilize the plurality of receptors. 
However, Shachar teaches an analogous art of a bioFET cell (Shachar; Abstract) comprising a plurality of receptors (Shachar; para [116]; Fig. 3A, 4; immobilized antibodies 20 then capture only the target biomarkers 21) in a space between the first interdigitated microelectrode and the second interdigitated microelectrode (Shachar; para [137]; 4; source-drain 22, and 23 electrodes and arranged in e.g. interdigitated fingers pattern) and a connection molecular layer formed on surface of the insulating layer and place between the first interdigitated microelectrode and the second interdigitated microelectrode (Shachar; para [113]; Fig 1A, 4; A nonconductive layer 11, such as SiO.sub.2, is disposed on substrate 10 and used to isolate the Si substrate 10 from semiconducting carbon nanotube channel 14; examiner notes that the connection molecular layer is interpreted as the carbon nanotube channel 14).  It would have been obvious to one of ordinary to have modified the receptors of Lee to be placed on the between the interdigitated electrodes as taught by Shachar, because Shachar teaches that the antibodies capture biomarkers thus changing the impedance (Shachar; para [121]).  Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to arrange the connection layer of Lee in the manner of being formed on the surface of the insulating layer placed between the first interdigitated microelectrode and the second interdigitated microelectrode as taught by Shachar as this is a known and suitable arrangement for the connection layer in the art.  Further, it is a matter of engineering design to arrange the connection layer in different ways, where the change in form or shape, without any new or unexpected result, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).  Finally, one would have a reasonable expectation of success by changing the arrangement of the connection layer to the claimed limitation as Yun teaches this arrangement is a known and suitable arrangement in the art.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Examiner notes that the target biomolecules are not positively recited as part of the interdigitated microelectrode biosensor in claim 1.  The target biomolecules are intended use of the plurality of receptors.  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims, thus modified Lee teaches that the plurality of receptors is capable of reacting specifically with target biomolecules, wherein the target biomolecules do not electrically connect the first interdigitated microelectrode and the second interdigitated microelectrode. 
Modified Lee does not teach microelectrodes patterns formed to surround only both sides of the first interdigitated microelectrode pattern and the second interdigitated microelectrode pattern in such a manner as to face each other. 
However, Diaz teaches an analogous art of interdigitated electrodes array (Diaz; pp 1904-1905; Comb IDA), wherein the microelectrodes formed to surround only both sides of the first interdigitated microelectrode pattern and the second interdigitated microelectrode pattern in such a manner as to face each other (Diaz; pp 1905; Fig. 4b; comb IDA the electrodes are facing each other in parallel in a plane that is perpendicular to the plane of the silicon dioxide chip).  It would have been obvious to one of ordinary skill in the art to have modified the patterning of Lee to have the microelectrodes formed to surround both sides of the microelectrode pattern as taught by Diaz, because Diaz teaches that the comb IDA electrodes improves the current and sensitivity (Diaz; pp 1905).  Examiner notes that the microelectrodes are formed only on the first interdigitated microelectrode pattern and the second interdigitated microelectrode pattern because Diaz teaches that the electrodes are parallel and face each other (Diaz; pp 1905), thus the microelectrodes would only be on the sides. 
Regarding claim 3, modified Lee teaches the interdigitated microelectrode biosensor according to claim 1 (the connection molecular layer of Lee is modified to be placed between the first interdigitated microelectrode and the second interdigitated microelectrode as taught by Yun discussed above in claim 1), wherein the connection molecular layer is a calix-crown self-assembled monolayer or polyvinylpyrrolidone (PVP) surface modification layer (Yun; para [32]; biomolecule receptor and the substrate may be fixed by a linker molecule layer such as self assembled monolayer (SAM). Though the selection of the SAM molecule may vary according to circumstances, it is preferably to select a molecule having a functional group such as --CHO, --COOH), adapted to selectively immobilize beta-amyloid antibodies, and the receptors comprise at least one of beta-amyloid antibodies, aptamers, and peptides (Lee; para [43]; “biomolecule" is a material that interacts with the receptor combined on the sensing electrode and can include nucleic acids comprising one or more nucleotides, proteins comprising one or more peptides, amino acids, glycolipids or small molecule compounds, and preferably an antigen, DNA, RNA or PNA).  
Regarding claim 4, modified Lee teaches the interdigitated microelectrode biosensor according to claim 1 (the connection molecular layer of Lee is modified to be placed between the first interdigitated microelectrode and the second interdigitated microelectrode as taught by Yun discussed above in claim 1), wherein the receptors comprise at least one of beta-amyloid antibodies, aptamers, and peptides (Lee; para [43]; “biomolecule" is a material that interacts with the receptor combined on the sensing electrode and can include nucleic acids comprising one or more nucleotides, proteins comprising one or more peptides, amino acids, glycolipids or small molecule compounds, and preferably an antigen, DNA, RNA or PNA) and are immobilized on the surface of the insulating layer formed on the substrate exposed to the space between the first interdigitated microelectrode and the second interdigitated microelectrode arranged interdigitatedly with each other in such a manner as to react specifically with the target biomolecules (Yun; para [23, 33]; Fig. 1; a sensor-immobilized biomolecule receptor which is immobilized on the substrate exposed between the first electrode and the second electrode… the sensor-immobilized biomolecule receptor placed thereon may be anyone that can have the biomolecule receptor immobilized and has electrically insulating property). 

Response to Arguments
	Applicant’s arguments filed, 10/15/2021, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798